Title: To Thomas Jefferson from John Taggert, 20 December 1805
From: Taggert, John
To: Jefferson, Thomas


                  
                     Sir
                     
                     Philada. Decr.
                  
                  I am Honored with your favor of the 12th. Inst. a Draft on the Bank Pennsylvania enclosed for $171.97 is in full of my Acct. against you—
                  I am with the Highest Respect Sir, Your Obt. Servt.
                  
                     John Taggert
                     
                  
               